Citation Nr: 0905549	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.

2.  Entitlement to an increased rating for coronary artery 
disease, status post coronary artery bypass, for the period 
beginning July 6, 2004 and ending March 15, 2005, during 
which he is currently rated as 30 percent disabled for this 
disability.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1975 to 
January 1981 and for an unverified period of 14 years of 
prior service from January 1961 to January 1975.  This case 
comes to the Board of Veterans' Appeals (Board) from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) dated in December 2004, February 2005, and May 
2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claim for a compensable initial rating for 
erectile dysfunction must be remanded for a more complete 
examination.  The rating criteria for a compensable rating 
hinges on whether the Veteran has penile deformity in 
addition to dysfunction.  The examination report from the 
examination undertaken in September 2004 does not include a 
finding as to whether the Veteran has penile deformity.  As 
such, remand is necessary for a further examination to make 
such a determination.

The Veteran's claim for coronary artery disease was granted 
in a May 2006 rating decision.  A rating of 30 percent 
disability was assigned for the period beginning on July 6, 
2004 and ending on March 15, 2005.  A rating of 100 percent 
disability was assigned for the period beginning on March 15, 
2005 and running through the present date.  In a VA Form 9 
submitted in July 2006, the Veteran sufficiently expressed 
disagreement with the rating assigned for coronary artery 
disease.  As the 30 percent rating assigned for the period 
beginning on July 6, 2004 and ending on March 15, 2005 does 
not constitute a full grant of the benefit sought, this is 
considered to have been appealed in the July 2006 VA Form 9 
serving as a notice of disagreement per this issue.  A 
statement of the case must be issued in order to give the 
Veteran the opportunity to perfect an appeal.  As such, this 
issue is remanded for the issuance of a statement of the 
case.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the severity of 
his erectile dysfunction.  Have the 
examiner review the claims file in 
conjunction with the examination and make 
a note of such review in the examination 
report.  Have the examiner conduct all 
necessary tests and determine the severity 
of his erectile dysfunction to include 
specifically determining if there is 
penile deformity and/or loss of erectile 
power.

2.  Review the examination report and if 
it is in any way inadequate, return it for 
revision.

3.  The RO must provide the veteran an SOC 
with respect to his claim of entitlement 
to an increased rating for coronary artery 
disease, status post coronary artery 
bypass, for the period beginning July 6, 
2004 and ending March 15, 2005, during 
which he is currently rated as 30 percent 
disabled for this disability.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board. If a 
substantive appeal is filed the claim, 
subject to current appellate procedures, 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

4.  Readjudicate the claim of entitlement 
to an initial compensable rating for 
erectile dysfunction.  If the benefits 
sought remain denied, issue the Veteran a 
supplemental statement of the case and 
allow an appropriate period for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

